[exhibit1002cgraphic2.jpg]
Praxair, Inc.
39 Old Ridgebury Road
Danbury, CT 06810-5113




Praxair, Inc. and Subsidiaries
EXHIBIT 10.02c


First Amendment to
Praxair, Inc.
Severance Compensation Agreement
December 11, 2012


«First_Name» «Last_Name»
«Address_Line_11»
«Address_Line_21»
«City1», «State_Province_1» «Zip_Code1»


Dear «First_Name»:
This letter serves as an amendment to the Severance Compensation Agreement
between you and Praxair, Inc. dated as of (insert date) (“Agreement”). The
Agreement, as modified by this amendment, shall be effective as of December 31,
2012. Kindly sign this amendment where indicated below to acknowledge your
acceptance of its terms and return the original to Marge Turkenkopf by no later
than December 31, 2012.


Subsection 2e is amended to add the following sentences at the end thereof:
In no event may you, directly or indirectly, designate the calendar year of any
payment to be made under this Agreement or otherwise which constitutes a
“deferral of compensation” within the meaning of Section 409A of the Code.  In
addition, to the extent payments under this Agreement that are contingent upon
your execution of the general release described above constitute deferred
compensation for purposes of Section 409A and your execution period for the
general release shall commence in one tax year and end in the subsequent tax
year, such payments under this Agreement shall be made solely in the subsequent
tax year.
    
Sincerely,
PRAXAIR, INC.            
                                                                           
By: /s/ Steve Angel
Steve Angel


Title: Chairman, President & CEO




Agreed to this __ day of __________, 2012


    
(Signature)



